  Case 1:20-cv-00107-NT Document 9 Filed 05/11/20 Page 1 of 3             PageID #: 49




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


 NPG, LLC d/b/a Wellness Connection,

      AND

 Wellness and Pain Management
 Connection, LLC

      Plaintiffs

             v.

 Department of Administrative and          Civil Action No. 1:20-cv-00107-NT
 Financial Services, State of Maine,

      AND

 Kristine Figueroa, in her official
 capacity as Commissioner of the
 Department of Administrative and
 Financial Services, State of Maine,

      Defendants.



                          STIPULATION OF DISMISSAL

      The defendants have been advised by the Attorney General that the Maine

Marijuana Legalization Act’s residency requirement, 28-B M.R.S. sec. 202(2) (the

“Residency Requirement”), is subject to significant constitutional challenges and is not

likely to withstand such challenges. The Attorney General thus does not intend to

defend the Residency Requirement, given the constitutional issues raised in this

lawsuit. Accordingly, defendants will not be enforcing the Residency Requirement or

any agency rules, regulations or guidance which enforce or implement the Residency

Requirement.

                                            1
  Case 1:20-cv-00107-NT Document 9 Filed 05/11/20 Page 2 of 3              PageID #: 50



         Based on the forgoing, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties

stipulate and agree that all claims are dismissed without prejudice and without fees and

costs.

DATED: May 11, 2020



 /s/ Christopher C. Taub                        /s/ Matthew S. Warner
 Christopher C. Taub, Dep. Atty. Gen.           Matthew S. Warner, Maine Bar No. 4823
 Christopher.C.Taub@maine.gov                   Jonathan G. Mermin, Maine Bar No. 9313
 Six State House Station                        Preti Flaherty Beliveau & Pachios LLP
 Augusta, Maine 04333-0006                      One City Center
 Tel. (207) 626-8800                            P.O. Box 9546
 Fax (207) 287-3145                             Portland, ME 04112-9546
                                                207.791.3000
 Attorney for Defendants                        mwarner@preti.com
                                                jmermin@preti.com

                                                Attorneys for NPG, LLC d/b/a Wellness
                                                Connection


                                                /s/ Michael D. Traister
                                                Michael D. Traister, Esq.
                                                Murray Plumb & Murray, P.A.
                                                75 Pearl Street, P.O. Box 9785
                                                Portland, ME 04101-5085
                                                207.773.5651
                                                mtraister@mpmlaw.com

                                                Thomas O’Rourke (PA 308233)
                                                Cozen O’Connor
                                                1650 Market Street, Suite 2800
                                                Philadelphia, PA 19103
                                                 215-665-5585
                                                tmorourke@cozen.com

                                                Attorneys for Wellness and Pain
                                                Management Connection, LLC




                                            2
  Case 1:20-cv-00107-NT Document 9 Filed 05/11/20 Page 3 of 3                 PageID #: 51




                              CERTIFICATE OF SERVICE

        I hereby certify that on this, the 11th day of May, 2020, I electronically filed the

above document with the Clerk of Court using the CM/ECF system which will send

notification of such filing to the following:

MATTHEW S. WARNER
mwarner@preti.com

MICHAEL D. TRAISTER
mtraister@mpmlaw.com

To my knowledge, there are no non-registered parties or attorneys participating in this

case.


                                                    /s/ Christopher C. Taub
                                                    Christopher C. Taub
                                                    Deputy Attorney General
                                                    Six State House Station
                                                    Augusta, Maine 04333-0006
                                                    Tel. (207) 626-8800
                                                    Fax (207) 287-3145




                                                3
